Luke, J.
The plaintiff in error was convicted of violating the prohibition statute, his motion for a new trial was overruled, and he sued out a bill of exceptions, assigning error upon the verdict, as being contrary to evidence, and upon the failure of the court to charge on impeachment of witnesses, but failed to except to the judgment overruling his motion for a new trial. This court, therefore, has no jurisdiction to entertain the ease.

Writ of error dismissed.


Broyles, O. J., concurs. Bloodwortli, J., absent on account of illness.